DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-17 of copending Application No. 16/917391. 
This is a provisional nonstatutory double patenting rejection.

As to claim 1: Copending application discloses a method implemented by a network appliance including a fast data path and a slow data path, the method comprising: 
installing a classification model in a flow predictor, the flow predictor configured to receive a feature vector and to produce a prediction based on the classification model, the prediction indicating one of a plurality of classes including long lived flow and short lived flow (see at least claim 1 limitation 4 and claims 11-13); 
receiving a plurality of traffic flows (see at least claim 1 limitation 1); 
generating a plurality of feature vectors from the plurality of traffic flows (see at least claim 1 limitations 2-3); 
submitting the plurality of feature vectors to the flow predictor to obtain a plurality of predictions associated with the plurality of traffic flows (see at least claim 13); 
directing the plurality of traffic flows along the fast data path or the slow data path based on the plurality of predictions (see at least claim 13). 
As to claim 2: Copending application discloses the method of claim 1, further comprising: generating a plurality of training feature vectors from the plurality of traffic flows (see at least claim 1 limitation 3); 
associating a plurality of labels with the plurality of training feature vectors, each of the plurality of training feature vectors labeled with one of the plurality of labels, each of the plurality of labels indicating one of the plurality of classes (see at least claim 1 limitation 4); 
producing a training data that includes the plurality of training feature vectors and the plurality of labels (see at least claim 1 limitation 5); 
producing a new classification model using the training data (see at least claim 1 limitation 6); and 
installing the new classification model in the flow predictor (see at least claim 13). 
As to claim 3: Copending application discloses the method of claim 1, further comprising receiving the classification model from a flow training engine configured to produce the classification model using a training data (see at least claim 1 limitation 6). 
As to claim 4: Copending application discloses the method of claim 1, wherein the fast data path includes a parser, a match action pipeline, and a deparser, the match action pipeline including a plurality of match action units (see at least claim 3). 
As to claim 5: Copending application discloses the method of claim 4, wherein a special purpose packet processing circuitry is configured to implement the match action pipeline (see at least claims 4 and 9). 
As to claim 6: Copending application discloses the method of claim 5, wherein a network interface card includes the special purpose packet processing circuitry and the slow data path (see at least claims 5 and 9). 
As to claim 7: Copending application discloses the method of claim 1, wherein a plurality of additional network appliances that include a plurality of additional flow predictors are configured to: install the classification model in the plurality of additional flow predictors; receive a plurality of additional traffic flows; generate a plurality of additional feature vectors from the plurality of additional traffic flows; and direct the plurality of additional traffic flows along a plurality of additional fast data paths or a plurality of additional slow data paths based on a plurality of additional predictions produced by the plurality of additional flow predictors based on the plurality of additional feature vectors (see at least claims 1,6-7 and 13). 
As to claim 8: Copending application discloses the method of claim 1 wherein the classification model is a neural network, and the flow predictor is configured to implement the neural network (see at least claims 8 and 13). 
As to claim 9: Copending application discloses the method of claim 1 wherein the network appliance is configured to receive a new classification model and to replace the see at least claims 2 and 13). 
As to claim 10: Copending application discloses a network appliance comprising: 
a fast data path (see at least claim 14, limitation 2); 
a slow data path (see at least claim 14, limitation 3); 
an ingress unit (see at least claim 14, limitation 1); and 
a flow predictor (see at least claim 13), 
wherein the network appliance is configured to: 
install a classification model in the flow predictor, the flow predictor configured to receive a feature vector and to produce a prediction based on the classification model, the prediction indicating one of a plurality of classes including long lived flow and short lived flow (see at least claim 14 limitation 7 and claims 11-13); 
receive a plurality of traffic flows (see at least claim 14 limitation 4); 
generate a plurality of feature vectors from the plurality of traffic flows (see at least claim 14 limitations 6-7); 
submit the plurality of feature vectors to the flow predictor to obtain a plurality of predictions associated with the plurality of traffic flows (see at least claim 13); 
see at least claim 13). 
As to claim 11: Copending application discloses the network appliance of claim 10 further configured to receive the classification model from a flow training engine configured to produce the classification model using a training data (see at least claim 14 limitation 9 and claim 15). 
As to claim 12: Copending application discloses the network appliance of claim 10, wherein the fast data path includes a parser, a match action pipeline, and a deparser, the match action pipeline including a plurality of match action units (see at least claim 16). 
As to claim 13: Copending application discloses the network appliance of claim 12, wherein a special purpose packet processing circuitry is configured to implement the match action pipeline (see at least claims 4 and 16). 
As to claim 14: Copending application discloses the network appliance of claim 13, wherein a network interface card includes the special purpose packet processing circuitry and the slow data path (see at least claims 5 and 16). 
As to claim 15: Copending application discloses the network appliance of claim 10, wherein a special purpose packet processing circuitry is configured to implement the fast data path (see at least claim 16). 
As to claim 16: Copending application discloses a non-transitory computer-readable medium storing computer-executable code, comprising code for causing a network appliance to: 
install a classification model in a flow predictor, the flow predictor configured to receive a feature vector and to produce a prediction based on the classification model, the prediction indicating one of a plurality of classes including long lived flow and short lived flow (see at least claim 1 limitation 4, claim 14 limitation 7 and claims 11-13); 
generate a plurality of feature vectors from a plurality of traffic flows received by the network appliance (see at least claim 1 limitations 1 and 3 and claim 14 limitations 6-7); 
submit the plurality of feature vectors to the flow predictor to obtain a plurality of predictions associated with the plurality of traffic flows (see at least claim 13); 
direct the plurality of traffic flows along a fast data path or a slow data path based on the plurality of predictions (see at least claim 13). 
As to claim 17: Copending application discloses the non-transitory computer-readable medium storing computer-executable code of claim 16, wherein the network appliance includes the fast data path and the slow data path, the fast data path including a parser, a match action pipeline, and a deparser, the match action pipeline including a plurality of match action units (see at least claims 3 and 16). 
As to claim 18: Copending application discloses the non-transitory computer-readable medium storing computer-executable code of claim 17, wherein a network interface card includes the fast data path, the slow data path, and a special purpose packet processing circuitry, the special purpose packet processing circuitry configured to implement the match action pipeline (see at least claims 4-5 and 16). 
As to claim 19: Copending application discloses the non-transitory computer-readable medium storing computer-executable code of claim 16, wherein the classification model is a neural network, and the flow predictor is configured to implement the neural network (see at least claims 8, 13 and 17). 
As to claim 20: Copending application discloses the non-transitory computer-readable medium storing computer-executable code of claim 16, wherein the network appliance is configured to receive a new classification model and to replace the classification model by installing the new classification model in the flow predictor (see at least claims 2, 15 and 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ismailsheriff et al. (US 10873533) discloses Traffic class-specific congestion signatures for improving traffic shaping and other network operations.
K et al. (US 20200382421) discloses Efficient Troubleshooting in Open flow Switches.
Tigli, Hus (US 20200169509) discloses Systems and Methods of Data Flow Classification.
Chen et al. (US 20180152386) discloses Data Transmission Method, And Switch and Network Control System Using the Method.
Su et al. (US 20180131620) discloses History-Based Classification of Traffic into QoS Class with Self-Update.
Trang et al. (US 20150195767) discloses Routing of Long-Lived Traffic When Using SIPTO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464